Exhibit 99.19(b) Execution Version MORGAN STANLEY MORTGAGE CAPITAL INC. Purchaser WACHOVIA MORTGAGE CORPORATION Seller FIRST AMENDED AND RESTATED SELLER’S PURCHASE, WARRANTIES AND SERVICING AGREEMENT Dated as of June 1, 2006 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Section 1.01. Defined Terms. 1 ARTICLE II SERVICING OF MORTGAGE LOANS; RECORD TITLE AND POSSESSION OF MORTGAGE FILES; BOOKS AND RECORDS; CUSTODIAL AGREEMENT; DELIVERY OF MORTGAGE LOAN DOCUMENTS 15 Section 2.01. Agreement to Purchase. 15 Section 2.02. Purchase Price. 15 Section 2.03. Servicing of Mortgage Loans. 16 Section 2.04. Record Title and Possession of Mortgage Files; Maintenance of Servicing Files. 16 Section 2.05. Books and Records. 17 Section 2.06. Transfer of Mortgage Loans. 17 Section 2.07. Delivery of Mortgage Loan Documents. 17 Section 2.08. Quality Control Procedures. 18 Section 2.09. Closing. 18 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER; REPURCHASE; REVIEW OF MORTGAGE LOANS 19 Section 3.01. Representations and Warranties of the Seller. 19 Section 3.02. Representations and Warranties as to Individual Mortgage Loans. 22 Section 3.03. Repurchase; Substitution. 35 Section 3.04. Repurchase of Mortgage Loans with First Payment Defaults. 37 Section 3.05. Purchase Price Protection. 37 ARTICLE IV ADMINISTRATION AND SERVICING OF THE MORTGAGE LOANS 38 Section 4.01. The Seller to Act as Servicer. 38 Section 4.02. Collection of Mortgage Loan Payments. 39 Section 4.03. Realization Upon Defaulted Mortgage Loans. 40 Section 4.04. Establishment of Custodial Accounts; Deposits in Custodial Accounts. 41 Section 4.05. Permitted Withdrawals from the Custodial Account. 42 Section 4.06. Establishment of Escrow Accounts; Deposits in Accounts. 43 Section 4.07. Permitted Withdrawals from the Escrow Account. 44 i Section 4.08. Payment of Taxes, Insurance and Charges; Maintenance of Primary Mortgage Insurance; Collections Thereunder. 45 Section 4.09. Transfer of Accounts. 46 Section 4.10. Maintenance of Hazard Insurance. 46 Section 4.11. Maintenance of Mortgage Impairment Insurance Policy. 47 Section 4.12. Maintenance of Fidelity Bond and Errors and Omissions Insurance. 47 Section 4.13. Title, Management and Disposition of REO Property. 48 Section 4.14. Notification of Maturity Date. 49 ARTICLE V PAYMENTS TO THE PURCHASER 49 Section 5.01. Distributions. 49 Section 5.02. Statements to the Purchaser. 50 Section 5.03. Monthly Advances by the Seller. 51 Section 5.04. Liquidation Reports. 51 ARTICLE VI GENERAL SERVICING PROCEDURES 51 Section 6.01. Assumption Agreements. 51 Section 6.02. Satisfaction of Mortgages and Release of Mortgage Files. 52 Section 6.03. Servicing Compensation. 53 Section 6.04. Annual Statement as to Compliance. 53 Section 6.05. Annual Independent Certified Public Accountants’ Servicing Report. 54 Section 6.06. Purchaser’s Right to Examine Seller Records. 54 Section 6.07. Seller Shall Provide Information as Reasonably Required. 55 ARTICLE VII THE SELLER 55 Section 7.01. Indemnification; Third Party Claims. 55 Section 7.02. Merger or Consolidation of the Seller. 56 Section 7.03. Limitation on Liability of the Seller and Others. 56 Section 7.04. Seller Not to Resign. 57 Section 7.05. No Transfer of Servicing. 57 ARTICLE VIII DEFAULT 57 Section 8.01. Events of Default. 57 Section 8.02. Waiver of Defaults. 59 ARTICLE IX TERMINATION 59 ii Section 9.01. Termination. 59 ARTICLE X RECONSTITUTION OF MORTGAGE LOANS 60 Section 10.01. Reconstitution of Mortgage Loans. 60 ARTICLE XI MISCELLANEOUS PROVISIONS 62 Section 11.01. Successor to the Seller. 62 Section 11.02. Amendment. 63 Section 11.03. Recordation of Agreement. 63 Section 11.04. Governing Law. 64 Section 11.05. Notices. 64 Section 11.06. Severability of Provisions. 65 Section 11.07. Exhibits. 65 Section 11.08. General Interpretive Principles. 65 Section 11.09. Reproduction of Documents. 66 Section 11.10. Confidentiality of Information. 66 Section 11.11. Recordation of Assignments of Mortgage. 67 Section 11.12. Assignment by Purchaser. 67 Section 11.13. No Partnership. 67 Section 11.14. Execution; Successors and Assigns. 67 Section 11.15. Entire Agreement. 68 Section 11.16. No Solicitation. 68 Section 11.17. Costs. 68 Section 11.18. Protection of Mortgagor Personal Information. 69 EXHIBITS A-1Contents of Mortgage File A-2Contents of Servicing File BForm of Custodial Account Letter Agreement CForm of Escrow Account Letter Agreement DForm of Assignment, Assumption and Recognition Agreement EForm of Assignment and Conveyance FRequest for Release of Documents and Receipt GForm of S-50Y Report HForm of P-4DL Report IForm of Indemnification and Contribution Agreement J Form of Annual Certification iii This is a First Amended and Restated Seller’s Purchase, Warranties and Servicing Agreement, dated as of June 1, 2006 and is executed by and between Morgan Stanley Mortgage Capital Inc., as purchaser (the “Purchaser”), and Wachovia Mortgage Corporation, as seller and servicer (in such capacity, the “Seller”). WITNESSETH: WHEREAS, the Purchaser and the Seller are parties to that certain Seller’s Purchase, Warranties and Servicing Agreement, dated as of June 1, 2004 (the “Original Purchase Agreement”), the Purchaser has heretofore agreed to purchase from the Seller and the Seller has heretofore agreed to sell to the Purchaser certain Mortgage Loans, servicing rights retained, from time to time, pursuant to the terms of letter agreements by and between the Seller and the Purchaser (each, a “Purchase Price and Terms Letter”); WHEREAS, each of the Mortgage Loans is secured by a mortgage, deed of trust or other security instrument creating a first or second lien on a residential dwelling located in the jurisdiction indicated on the related Mortgage Loan Schedule, which is annexed to the related Assignment and Conveyance.The Mortgage Loans as described herein shall be delivered in groups of whole loans (each, a “Mortgage Loan Package”) on various dates as provided herein (each, a “Closing Date”); WHEREAS, the Purchaser and the Seller wish to prescribe the representations and warranties of the Seller with respect to itself, the Mortgage Loans and the management, servicing and control of the Mortgage Loans by the Seller; and WHEREAS, at the present time, the Purchaser and the Seller desire to amend and restate the Original Purchase Agreement to make certain modifications as set forth herein with respect to all Mortgage Loans acquired pursuant to this Agreement or the Original Purchase Agreement. NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth, and for other good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the Purchaser and the Seller agree as follows: ARTICLE I DEFINITIONS Section 1.01.Defined Terms. Whenever used in this Agreement, the following words and phrases, unless the context otherwise requires, shall have the following meaning specified in this Article: Accepted Servicing Practices:With respect to any Mortgage Loan, those mortgage servicing practices (including collection procedures) of prudent mortgage banking institutions which service mortgage loans of the same type as such Mortgage Loan in the jurisdiction where the related Mortgaged Property is located, and which are in accordance with Fannie Mae servicing practices and procedures, for MBS pool mortgages, as defined in the Fannie Mae Guides, including future updates. 1 Adjustable Rate Mortgage Loan:A Mortgage Loan as to which the related Mortgage Note provides that the Mortgage Interest Rate may be adjusted periodically. Adjustment Date:With respect to each Adjustable Rate Mortgage Loan, the date set forth in the related Mortgage Note on which the Mortgage Interest Rate on the Mortgage Loan is adjusted in accordance with the terms of the Mortgage Note. Affiliate:With respect to any specified Person, any other Person controlling or controlled by or under common control with such specified Person.For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise and the terms “controlling” and “controlled” have meanings correlative to the foregoing. Agency Transfer:A Fannie Mae Transfer or a Freddie Mac Transfer. Agreement:This First Amended and Restated Seller’s Purchase, Warranties and Servicing Agreement including all exhibits hereto, amendments hereof and supplements hereto. Appraised Value:With respect to any Mortgaged Property, the lesser of (i) the value thereof as determined by an appraisal made for the originator of the Mortgage Loan at the time of origination of the Mortgage Loan by a Qualified Appraiser, and (ii) the purchase price paid for the related Mortgaged Property by the Mortgagor with the proceeds of the Mortgage Loan, provided, however, in the case of a Refinanced Mortgage Loan, such value of the Mortgaged Property is based solely upon the value determined by an appraisal made for the originator of such Refinanced Mortgage Loan at the time of origination of such Refinanced Mortgage Loan by a Qualified Appraiser. Assignment and Conveyance:As defined in Section 2.03. Assignment of Mortgage:An individual assignment of the Mortgage, notice of transfer or equivalent instrument in recordable form and in blank, sufficient under the laws of the jurisdiction wherein the related Mortgaged Property is located to give record notice of the transfer of the Mortgage. Balloon Mortgage Loan:Any Mortgage Loan which by its original terms or any modifications thereof provides for amortization beyond its scheduled maturity date. Business Day:Any day other than (i) a Saturday or a Sunday, or (ii) a legal holiday in the States of New York or North Carolina, or (iii) a day on which banks in the States of New York or North Carolina are authorized or obligated by law or executive order to be closed. Closing Date:The date or dates set forth in the related Purchase Price and Terms Letter on which the Purchaser from time to time shall purchase and the Seller from time to time shall sell to the Purchaser, the Mortgage Loans listed on the related Mortgage Loan Schedule with respect to the related Mortgage Loan Package. 2 Code:The Internal Revenue Code of 1986, as the same may be amended from time to time (or any successor statute thereto). Combined Loan-to-Value Ratio or CLTV:As to any Second Lien Loan, the ratio, expressed as a percentage, of the (a) sum of (i) the original outstanding principal balance of the Second Lien Loan and (ii) the outstanding principal balance of any mortgage loan or mortgage loans that are senior or equal in priority to the Second Lien Loan and which are secured by the same Mortgaged Property as of the origination date at such Second Lien Loan to (b) the Appraised Value of the related Mortgaged Property as of the origination of the Second Lien Loan. Compensating Interest:For any Remittance Date, the lesser of (i) the aggregate Servicing Fee payable to the Seller for such Remittance Date and (ii) the aggregate Prepayment Interest Shortfall for such Remittance Date. Condemnation Proceeds:All awards, compensation and settlements in respect of a Mortgaged Property, whether permanent or temporary, partial or entire, by exercise of the power of eminent domain or condemnation, to the extent not required to be released to a Mortgagor in accordance with the terms of the related Mortgage Loan Documents. Convertible Mortgage Loan:Any Adjustable Rate Mortgage Loan purchased pursuant to this Agreement as to which the related Mortgage Note permits the Mortgagor to convert the Mortgage Interest Rate on such Mortgage Loan to a fixed Mortgage Interest Rate. Co-op Lease:With respect to a Co-op Loan, the lease with respect to a dwelling unit occupied by the Mortgagor and relating to the stock allocated to the related dwelling unit. Co-op Loan:A Mortgage Loan secured by the pledge of stock allocated to a dwelling unit in a residential cooperative housing corporation and a collateral assignment of the related Co-op Lease. Co-op Stock:With respect to a Co-op Loan, the single outstanding class of stock, partnership interest or other ownership instrument in the related residential cooperative housing corporation. Covered Loan:A Mortgage Loan categorized as Covered pursuant to Appendix E of the Standard & Poor’s Glossary. Credit Score: The credit score for each Mortgage Loan shall be the minimum of two credit bureau scores obtained at origination or such other time by the Seller.If two credit bureau scores are obtained, the Credit Score will be the lower score.If three credit bureau scores are obtained, the Credit Score will be the middle of the three.When there is more than one applicant, the lowest of the applicants’ Credit Scores will be used.There is only one (1) score for any loan regardless of the number of borrowers and/or applicants. Custodial Account:Each separate demand account or accounts created and maintained pursuant to Section 4.04 which shall be entitled “Wachovia Mortgage Corporation, in trust for the Purchaser, as owner of various whole loan series” and shall be established as an 3 Eligible Account, in the name of the Person that is the “Purchaser” with respect to the related Mortgage Loans. Cut-off Date: With respect to each Mortgage Loan Package, the first Business Day of the month of the related Closing Date, or as otherwise set forth in the related Purchase Price and Terms Letter. Determination Date:With respect to each Remittance Date, the 15th day (or if such 15th day is not a Business Day, the Business Day immediately preceding such 15th day) of the month in which such Remittance Date occurs. Due Date:With respect to any Mortgage Loan, the first day of each month, exclusive of any days of grace. Due Period:With respect to each Remittance Date, the period commencing on the second day of the month preceding the month of such Remittance Date and ending on the first day of the month of the Remittance Date, in both cases, inclusive. Eligible Account: An account established and maintained: (a) within FDIC insured accounts (or other accounts with comparable insurance coverage acceptable to the Rating Agencies) created, maintained and monitored by the Seller so that all funds deposited therein are fully insured, (b) with the corporate trust department of a financial institution assigned a long-term debt rating of not less than “A-1” by Standard & Poor’s or “Prime-1” by Moody’s Investors Services, Inc. and, if ownership of the Mortgage Loans is evidenced by mortgaged backed securities, the equivalent ratings of the rating agencies, and held such that the rights of the Purchaser and the owner of the Mortgage Loans shall be fully protected against the claims of any creditors of the Seller and of any creditors or depositors of the institution in which such account is maintained or (c) in a separate non-trust account without FDIC or other insurance in an Eligible Institution.In the event that a Custodial Account is established pursuant to clause (b) or (c) of the preceding sentence, the Seller shall provide the Purchaser with written notice on the Business Day following the date on which the applicable institution fails to meet the applicable ratings requirements. Eligible Institution:An institution having (i) the highest short-term debt rating, and one of the two highest long-term debt ratings of the Rating Agency; or (ii) with respect to any Custodial Account, an unsecured long-term debt rating of at least one of the two highest unsecured long-term debt ratings of the Rating Agencies. Eligible Investments:Any one or more of the following obligations or securities: (a)direct obligations of, and obligations fully guaranteed by the United States of America or any agency or instrumentality of the United States of America the obligations of which are backed by the full faith and credit of the United States of America; (b)(i) demand or time deposits, federal funds or bankers’ acceptances issued by any depository institution or trust company incorporated under the laws of the United States of America or any state thereof and subject to supervision and examination by federal and/or state banking authorities, provided that the commercial paper and/or the short-term deposit rating 4 and/or the long-term unsecured debt obligations or deposits of such depository institution or trust company at the time of such investment or contractual commitment providing for such investment are rated in one of the two highest rating categories by each Rating Agency and (ii) any other demand or time deposit or certificate of deposit that is fully insured by the FDIC; (c)repurchase obligations with a term not to exceed thirty (30) days and with respect to (i) any security described in clause (a) above and entered into with a depository institution or trust company (acting as principal) described in clause (b)(ii) above; (d)securities bearing interest or sold at a discount issued by any corporation incorporated under the laws of the United States of America or any state thereof that are rated in one of the two highest rating categories by each Rating Agency at the time of such investment or contractual commitment providing for such investment; provided, however, that securities issued by any particular corporation will not be Eligible Investments to the extent that investments therein will cause the then outstanding principal amount of securities issued by such corporation and held as Eligible Investments to exceed 10% of the aggregate outstanding principal balances of all of the Mortgage Loans and Eligible Investments; (e)commercial paper (including both non-interest-bearing discount obligations and interest-bearing obligations payable on demand or on a specified date not more than one year after the date of issuance thereof) which are rated in one of the two highest rating categories by each Rating Agency at the time of such investment; (f)any other demand, money market or time deposit, obligation, security or investment as may be acceptable to each Rating Agency as evidenced in writing by each Rating Agency; and (g)any money market funds the collateral of which consists of obligations fully guaranteed by the United States of America or any agency or instrumentality of the United States of America the obligations of which are backed by the full faith and credit of the United States of America (which may include repurchase obligations secured by collateral described in clause (a)) and other securities and which money market funds are rated in one of the two highest rating categories by each Rating Agency. provided, however, that no instrument or security shall be an Eligible Investment if such instrument or security evidences a right to receive only interest payments with respect to the obligations underlying such instrument or if such security provides for payment of both principal and interest with a yield to maturity in excess of 120% of the yield to maturity at par or if such investment or security is purchased at a price greater than par. Escrow Account:Each separate trust account or accounts created and maintained pursuant to Section 4.06 which shall be entitled “Wachovia Mortgage Corporation, in trust for the Purchaser, as owner of various whole loan series and various Mortgagors” and shall be established as an Eligible Account, in the name of the Person that is the “Purchaser” with respect to the related Mortgage Loans. Escrow Payments:With respect to any Mortgage Loan, the amounts constituting ground rents, taxes, assessments, water rates, sewer rents, municipal charges, mortgage insurance 5 premiums, fire and hazard insurance premiums, condominium charges, and any other payments required to be escrowed by the Mortgagor with the mortgagee pursuant to the Mortgage, applicable law or any other related document. Event of Default:Any one of the conditions or circumstances enumerated in Section 8.01. Fannie Mae:The entity formerly known as the Federal National Mortgage Association, or any successor thereto. Fannie Mae Guides:The Fannie Mae Sellers’ Guide and the Fannie Mae Servicers’ Guide and all amendments or additions thereto, including, but not limited to, future updates thereof. Fannie Mae Transfer:As defined in Section10.01. FDIC:The Federal Deposit Insurance Corporation, or any successor thereto. Fidelity Bond:A fidelity bond to be maintained by the Seller pursuant to Section 4.12. FIRREA:The Financial Institutions Reform, Recovery, and Enforcement Act of 1989, as amended and in effect from time to time. First Lien Loan:A Mortgage Loan secured by a first lien Mortgage on the related Mortgaged Property. First Remittance Date: The eighteenth (18th) day of the month following each respective Closing Date, or if such day is not a Business Day, the first Business Day immediately thereafter. Fixed Rate Mortgage Loan:A Mortgage Loan purchased pursuant to this Agreement which bears a fixed Mortgage Interest Rate during the life of the loan. Freddie Mac:The entity formerly known as the Federal Home Loan Mortgage Corporation, or any successor thereto. Freddie Mac Guides:The Freddie Mac Sellers’ Guide and the Freddie Mac Servicers’ Guide and all amendments or additions thereto, including, but not limited to, any future updates thereof. Freddie Mac Transfer:As defined in Section10.01. GAAP:Generally accepted accounting principles, consistently applied. Gross Margin:With respect to any Adjustable Rate Mortgage Loan, the fixed percentage amount set forth in the related Mortgage Note and the related Mortgage Loan 6 Schedule that is added to the Index on each Adjustment Date in accordance with the terms of the related Mortgage Note to determine the new Mortgage Interest Rate for such Mortgage Loan. High Cost Loan:A Mortgage Loan (a) covered by the Home Ownership and Equity Protection Act of 1994 (“HOEPA”), (b) classified as a “high cost home,” “threshold,” “covered,” “high risk home,” “predatory” or similar loan under any other applicable state, federal or local law (or a similarly classified loan using different terminology under a law imposing heightened regulatory scrutiny or additional legal liability for residential mortgage loans having high interest rates, points and/or fees), (c)with an “annual percentage rate” or total “pointsand fees” payable by the related Mortgagor (as each such term is calculated under HOEPA) that exceed the thresholds set forth by HOEPA and its implementing regulations, including 12 C.F.R. § 226.32(a)(1)(i) or (d) categorized as High Cost pursuant to Appendix E of Standard & Poor’s Glossary.For avoidance of doubt, the parties agree that this definition shall apply to any law regardless of whether such law is presently, or in the future becomes, the subject of judicial review or litigation. Home Loan:A Mortgage Loan categorized as a Home Loan pursuant to Appendix E of the Standard & Poor’s Glossary. HUD:The United States Department of Housing and Urban Development or any successor thereto. Index:With respect to any Adjustable Rate Mortgage Loan, the index identified on the Mortgage Loan Schedule and set forth in the related Mortgage Note for the purpose of calculating the Mortgage Interest Rate thereon. Insurance Proceeds:With respect to each Mortgage Loan, proceeds of insurance policies insuring the Mortgage Loan or the related Mortgaged Property. Interest Only Mortgage Loan:A Mortgage Loan that only requires payments of interest for a period of time specified in the related Mortgage Note. Liquidation Proceeds:Amounts received in connection with the partial or complete liquidation of a defaulted Mortgage Loan, whether through the sale or assignment of such Mortgage Loan, trustee’s sale, foreclosure sale or otherwise, or in connection with the sale of the Mortgaged Property if the Mortgaged Property is acquired in satisfaction of the Mortgage. Loan-to-Value Ratio or LTV:With respect to any Mortgage Loan, the ratio (expressed as a percentage) of the original outstanding principal amount of the Mortgage Loan to the Appraised Value of the Mortgaged Property at origination. Manufactured Home Mortgage Loan:A single family residential unit that is constructed in a factory in sections in accordance with the Federal Manufactured Home Construction and Safety Standards adopted on July15, 1976, by the Department of Housing and Urban Development (“HUD Code”), as amended in 2000, which preempts state and local building codes.Each unit is identified by the presence of a HUD Plate/Compliance Certificate label.The sections are then transported to the site and joined together and affixed to a pre-built permanent foundation (which satisfies the manufacturer’s requirements and all state, county, and 7 local building codes and regulations).The manufactured home is built on a non-removable, permanent frame chassis that supports the complete unit of walls, floors, and roof.The underneath part of the home may have running gear (wheels, axles, and brakes) that enable it to be transported to the permanent site.The wheels and hitch are removed prior to anchoring the unit to the permanent foundation.The manufactured home must be classified as real estate and taxed accordingly.The permanent foundation may be on land owned by the mortgager or may be on leased land. Maximum Mortgage Interest Rate:With respect to each Adjustable Rate Mortgage Loan, a rate that is set forth on the related Mortgage Loan Schedule and in the related Mortgage Note and is the maximum interest rate to which the Mortgage Interest Rate on such Mortgage Loan may be increased on any Adjustment Date. MERS:Mortgage Electronic Registration Systems, Inc., a corporation organized and existing under the laws of the State of Delaware, or any successor thereto. MERS Mortgage Loan:Any Mortgage Loan registered with MERS on the MERS System. MERS System:The system of recording transfers of mortgages electronically maintained by MERS. MIN:The Mortgage Identification Number for any MERS Mortgage Loan. Minimum Mortgage Interest Rate:With respect to each Adjustable Rate Mortgage Loan, a rate that is set forth on the related Mortgage Loan Schedule and in the related Mortgage Note and is the minimum interest rate to which the Mortgage Interest Rate on such Mortgage Loan may be decreased on any Adjustment Date. MOM Loan:Any Mortgage Loan as to which MERS is acting as mortgagee, solely as nominee for the originator of such Mortgage Loan and its successors and assigns. Monthly Advance:The payment required to be made by the Seller with respect to any Remittance Date pursuant to Section 5.03. Monthly Payment:The scheduled monthly payment on a Mortgage Loan due on any Due Date allocable to principal and/or interest on such Mortgage Loan pursuant to the terms of the related Mortgage Note. Mortgage:With respect to any Mortgage Loan that is not a Co-op Loan, the mortgage, deed of trust or other instrument securing a Mortgage Note which creates a first or second lien on an unsubordinated estate in fee simple in real property securing the Mortgage Note; except that with respect to real property located in jurisdictions in which the use of leasehold estates for residential properties is a widely-accepted practice, the mortgage, deed of trust or other instrument securing the Mortgage Note may secure and create a first or second lien upon a leasehold estate of the Mortgagor.With respect to a Co-op Loan, the related Security Agreement. 8 Mortgage File:With respect to each Mortgage Loan, the documents pertaining thereto specified in Exhibit A-1 and any additional documents required to be added to the Mortgage File pursuant to this Agreement. Mortgage Interest Rate:As to each Mortgage Loan, the annual rate at which interest accrues on such Mortgage Loan in accordance with the provisions of the related Mortgage Note. Mortgage Interest Rate Cap:With respect to an Adjustable Rate Mortgage Loan, the limit on each Mortgage Interest Rate adjustment as set forth in the related Mortgage Note. Mortgage Loan:An individual Mortgage Loan which is the subject of this Agreement, each Mortgage Loan originally sold and subject to this Agreement being identified on the related Mortgage Loan Schedule, which Mortgage Loan includes without limitation the Mortgage File, the Monthly Payments, Principal Prepayments, Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds, REO Disposition Proceeds, any escrow accounts related to the Mortgage Loan, and all other rights, benefits, proceeds and obligations arising from or in connection with such Mortgage Loan, excluding replaced or repurchased mortgage loans. Mortgage Loan Documents:The documents contained in a Mortgage File. Mortgage Loan Package: As defined in the Recitals to this Agreement. Mortgage Loan Remittance Rate:With respect to each Mortgage Loan, the Mortgage Interest Rate less the related Servicing Fee Rate. Mortgage Loan Schedule:The schedule of Mortgage Loans setting forth the following information with respect to each Mortgage Loan in the related Mortgage Loan Package:(1)the Seller’s Mortgage Loan identifying number; (2)the Mortgagor’s name; (3)the street address of the Mortgaged Property including the city, state and zip code; (4) a code indicating whether the Mortgagor is self-employed; (5)a code indicating whether the Mortgaged Property is owner-occupied; (6)the number of units and type of residential property constituting the Mortgaged Property; (7)the original months to maturity or the remaining months to maturity from the related Cut-off Date, in any case based on the original amortization schedule and, if different, the maturity expressed in the same manner but based on the actual amortization schedule; (8)with respect to each First Lien Loan, the LTV at origination, and with respect to each Second Lien Loan, the CLTV at origination; (9)the Mortgage Interest Rate as of the related Cut-off Date; (10)the date on which the Monthly Payment was due on the Mortgage Loan and, if such date is not consistent with the Due Date currently in effect, such Due Date; (11)the stated maturity date; (12) the first payment date; (13)the amount of the Monthly Payment as of the related Cut-off Date; (14)the last payment date on which a payment was actually applied to the outstanding principal balance; (15)the original principal amount of the Mortgage Loan; (16)the principal balance of the Mortgage Loan as of the close of business on the related Cut-off Date, after deduction of payments of principal due and collected on or before the related Cut-off Date; (17)with respect to each Adjustable Rate Mortgage Loan, the Adjustment Date; (18)with respect to each Adjustable Rate Mortgage Loan, the Gross Margin; (19)with respect to each Adjustable Rate Mortgage Loan, the Mortgage Interest Rate Cap under the terms of the 9 Mortgage Note; (20) with respect to each Mortgage Loan, a code indicating the type of Index; (21) the type of Mortgage Loan (i.e., Fixed or Adjustable Rate Mortgage Loan, First or Second Lien Loan); (20)a code indicating the purpose of the loan (i.e.,purchase, rate and term refinance, equity take-out refinance); (21)a code indicating the documentation style (i.e., full, alternative or reduced); (22)asset verification (Y/N); (23)the loan credit classification (as described in the Underwriting Standards); (24)whether such Mortgage Loan provides for a Prepayment Penalty and, if applicable, the Prepayment Penalty term; (25)the Mortgage Interest Rate as of origination; (26)the credit risk score (FICO score); (27)the date of origination; (28)with respect to Adjustable Rate Mortgage Loans, the Mortgage Interest Rate adjustment period; (29)with respect to each Adjustable Rate Mortgage Loan, the Mortgage Interest Rate adjustment percentage; (30)with respect to each Adjustable Rate Mortgage Loan, the Mortgage Interest Rate Cap as of the first Adjustment Date; (31)with respect to each Adjustable Rate Mortgage Loan, the Periodic Rate Cap subsequent to the first Adjustment Date; (32)the Due Date for the first Monthly Payment; (33)the original Monthly Payment due; (34)a code indicating the Primary Mortgage Insurance Policy provider and percentage of coverage, if applicable; (35)Appraised Value; (36)appraisal type; (37) appraisal date; (40) a code indicating whether the Mortgage Loans is a “buydown” loan; and (38)with respect to the related Mortgagor, the debt-to-income ratio.With respect to the Mortgage Loans in the aggregate, the Mortgage Loan Schedule shall set forth the following information, as of the related Cut-off Date:(1)the number of Mortgage Loans; (2)the current aggregate outstanding principal balance of the Mortgage Loans; (3)the weighted average Mortgage Interest Rate of the Mortgage Loans; (4)the weighted average maturity of the Mortgage Loans; (5)the applicable Cut-off Date; and (6)the applicable Closing Date. Mortgage Note:The note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage. Mortgaged Property:With respect to any Mortgage Loan that is not a Co-op Loan, the underlying real property securing repayment of the related Mortgage Note, consisting of a fee simple parcel of real estate or a leasehold estate, the term of which is equal to or longer than the term of such Mortgage Note.With respect to a Co-op Loan, the stock allocated to a dwelling unit in the residential cooperative housing corporation that was pledged to secure such Co-op Loan and the related Co-op Lease. Mortgagor:The obligor on a Mortgage Note. Mortgagor Personal Information:Any information, including, but not limited to, all personal information about a Mortgagor that is disclosed to the Seller or the Purchaser by or on behalf of the Mortgagor. OCC:Office of the Comptroller of the Currency, its successors and assigns. Officers’ Certificate:A certificate signed by the Chairman of the Board, the Vice Chairman of the Board, the President, a Senior Vice President or a Vice President and by the Treasurer or the Secretary or one of the Assistant Treasurers or Assistant Secretaries of the Seller, and delivered to the Purchaser as required by this Agreement. 10 Opinion of Counsel:A written opinion of counsel, who may be an employee of the party on behalf of whom the opinion is being given, reasonably acceptable to the Purchaser, provided that any Opinion of Counsel relating to (a)qualification of the Mortgage Loans in a REMIC or (b)compliance with the REMIC Provisions, must be (unless otherwise stated in such Opinion of Counsel) an opinion of counsel who (i)is in fact independent of the Seller and any servicer of the Mortgage Loans, (ii)does not have any material direct or indirect financial interest in the Seller or any servicer or in an Affiliate of either and (iii)is not connected with the Seller or any servicer as an officer, employee, director or person performing similar functions. OTS:Office of Thrift Supervision or any successor thereto. Periodic Rate Cap:With respect to each Adjustable Rate Mortgage Loan and any Adjustment Date therefor, a number of percentage points per annum that is set forth in the related Mortgage Loan Schedule and in the related Mortgage Note, which is the maximum amount by which the Mortgage Interest Rate for such Mortgage Loan may increase (without regard to the Maximum Mortgage Interest Rate) or decrease (without regard to the Minimum Mortgage Interest Rate) on such Adjustment Date from the Mortgage Interest Rate in effect immediately prior to such Adjustment Date, which may be a different amount with respect to the first Adjustment Date. Person:Any individual, corporation, partnership, joint venture, association, limited liability company, joint-stock company, trust, unincorporated organization or government or any agency or political subdivision thereof. Premium Percentage:With respect to any Mortgage Loan, a percentage equal to the excess of the Purchase Price Percentage over 100%. Prepayment Interest Shortfall:As to any Remittance Date and Principal Prepayment in full, the difference between (i) one full month’s interest at the applicable Mortgage Interest Rate (after giving effect to any applicable relief act reduction, debt service reduction and deficient valuation), as reduced by the Servicing Fee Rate, on the outstanding principal balance of the related Mortgage Loan immediately prior to such Principal Prepayment and (ii) the amount of interest actually received with respect to such Mortgage Loan in connection with such Principal Prepayment. Prepayment Penalty:With respect to each Mortgage Loan, the amount of any premium or penalty required to be paid by the Mortgagor if the Mortgagor prepays such Mortgage Loan as provided in the related Mortgage Note or Mortgage. Primary Mortgage Insurance Policy:Each policy of primary mortgage insurance represented to be in effect pursuant to Section 3.02(bb), or any replacement policy therefor obtained by the Seller pursuant to Section 4.08. Prime Rate:The prime rate announced to be in effect from time to time as published as the average rate in The Wall Street Journal (Northeast Edition). Principal Prepayment:Any full or partial payment or other recovery of principal on a Mortgage Loan which is received in advance of its scheduled Due Date, including any 11 Prepayment Penalty thereon and which is not accompanied by an amount of interest representing scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment. Purchase Price: As defined in Section 2.02. Purchase Price and Terms Letter: As defined in the Recitals to this Agreement which may also be a form of trade execution notice. Purchaser:Morgan Stanley Mortgage Capital Inc., its successors in interest and assigns. Qualified Appraiser:With respect to each Mortgage Loan, an appraiser, duly appointed by the Seller, who had no interest, direct or indirect in the Mortgaged Property or in any loan made on the security thereof, and whose compensation is not affected by the approval or disapproval of the Mortgage Loan, and such appraiser and the appraisal made by such appraiser both satisfy the requirements of Fannie Mae and Title XI of FIRREA and the regulations promulgated thereunder, all as in effect on the date the Mortgage Loan was originated. Qualified Insurer:An insurance company duly qualified as such under the laws of the states in which the Mortgaged Properties are located, duly authorized and licensed in such states to transact the applicable insurance business and to write the insurance provided by the insurance policy issued by it, approved as an insurer by Fannie Mae or Freddie Mac. Rating Agencies: Standard & Poor’s Ratings Services, a division of The McGraw- Hill Companies, Inc., Moody’s Investors Service, Inc. or, in the event that some or all ownership of the Mortgage Loans is evidenced by mortgage-backed securities, the nationally recognized rating agencies issuing ratings with respect to such securities, if any. Reconstitution:As defined in Section10.01. Reconstitution Agreement:As defined in Section10.01. Reconstitution Date:As defined in Section10.01. Refinanced Mortgage Loan:A Mortgage Loan which was made to a Mortgagor who owned the Mortgaged Property prior to the origination of such Mortgage Loan and the proceeds of which were used in whole or part to satisfy an existing mortgage. REMIC:A “real estate mortgage investment conduit” within the meaning of Section 860D of the Code. Remittance Date:The 18th day of each month, beginning with the First Remittance Date, or if such day is not a Business Day, the first Business Day thereafter. REO Disposition:The final sale by the Seller of any REO Property. 12 REO Disposition Proceeds:Amounts received by the Seller in connection with an REO Disposition. REO Property:A Mortgaged Property acquired by or on behalf of the Purchaser in full or partial satisfaction of the related Mortgage as described in Section 4.13. Repurchase Price:With respect to any Mortgage Loan for which a breach of a representation or warranty set forth in this Agreement is found, a price equal to (i) the then outstanding principal balance of the Mortgage Loan to be repurchased, plus (ii) accrued interest thereon at the Mortgage Interest Rate from the date to which interest had last been paid through the date of such repurchase, plus (iii) the amount of any outstanding advances owed to any servicer, plus (iv) all costs and expenses incurred by the Purchaser or any servicer arising out of or based upon such breach, including without limitation reasonable costs and expenses incurred in the enforcement of the Seller's repurchase obligation hereunder, less (v) in the event the Seller is servicing such Mortgage Loan as of the date of repurchase, amounts received or advanced in respect of such repurchased Mortgage Loan which are being held in the Custodial Account for distribution in connection with such Mortgage Loan, plus (vi) in the event a Mortgage Loan is repurchased during the period following the related Closing Date and prior to a related Reconstitution Date (but in no event shall such period extend for more than the first twelve months following the related Closing Date), an amount equal to the Premium Percentage multiplied by the outstanding principal balance of such Mortgage Loan as of the date of such repurchase. RESPA:Real Estate Settlement Procedures Act, as amended from time to time. SAIF:The Savings Association Insurance Fund, or any successor thereto. Second Lien Loan:A Mortgage Loan secured by a second lien Mortgage on the related Mortgaged Property. Securitization Transfer:The sale or transfer of some or all of the Mortgage Loans to a trust or other entity as part of a publicly-offered or privately-placed, rated or unrated mortgage pass-through or other mortgage-backed securities transaction. Security Agreement:With respect to a Co-op Loan, the agreement or mortgage creating a security interest in favor of the originator of the Co-op Loan in the related Co-op Stock. Scheduled Principal Balance:As to each Mortgage Loan and any date of determination, (i) the principal balance of such Mortgage Loan as of the related Cut-off Date after giving effect to payments of principal due on or before such date, whether or not received, minus (ii) all amounts previously distributed to the Purchaser with respect to the Mortgage Loan representing payments or recoveries of principal (or advances in lieu thereof). Servicing Advances:All customary, reasonable and necessary “out of pocket” costs and expenses (including reasonable attorneys’ fees and disbursements) incurred in the performance by the Seller of its servicing obligations, including, but not limited to, the cost of (a) the preservation, restoration and protection of a Mortgaged Property, (b) any enforcement, 13 administrative or judicial proceedings, or any legal work or advice specifically related to servicing the Mortgage Loans, including but not limited to, foreclosures, bankruptcies, condemnations, drug seizures, elections, foreclosures by subordinate or superior lienholders, and other legal actions incidental to the servicing of the Mortgage Loans (provided that such expenses are reasonable and that the Seller specifies the Mortgage Loan(s) to which such expenses relate, and provided further that any such enforcement, administrative or judicial proceeding does not arise out of a breach of any representation, warranty or covenant of the Seller hereunder), (c) the management and liquidation of any REO Property, (d) taxes, assessments, water rates, sewer rates and other charges which are or may become a lien upon the Mortgaged Property, and Primary Mortgage Insurance Policy premiums and fire and hazard insurance coverage, (e) any expenses reasonably sustained by the Seller with respect to the liquidation of the Mortgaged Property in accordance with the terms of this Agreement and (f) compliance with the obligations under Section 4.08. Servicing Fee:With respect to each Mortgage Loan, the amount of the annual fee the Purchaser shall pay to the Seller, which shall, for each month, be equal to one-twelfth of the product of (i) the Servicing Fee Rate and (ii)the Scheduled Principal Balance of such Mortgage Loan.Such fee shall be payable monthly, computed on the basis of the same principal amount and period respecting which any related interest payment on a Mortgage Loan is computed, and for any month in which servicing of such Mortgage Loan is transferred from the Seller, shall be pro rated (based upon the number of days of the related month the Seller so acted as servicer relative to the number of days in that month) for each part thereof.The obligation of the Purchaser to pay the Servicing Fee is limited to, and payable solely from, the interest portion (including recoveries with respect to interest from Liquidation Proceeds and other proceeds, to the extent permitted by Section4.05) of related Monthly Payments collected by the Seller, or as otherwise provided under
